Title: To Alexander Hamilton from Oliver Wolcott, Junior, 2 October 1794
From: Wolcott, Oliver, Jr.
To: Hamilton, Alexander


[Philadelphia] Oct. 2d. 1794
I have recd. your Letter of Sept. 30th. & have lost no time in causing Notes to be prepared for the remittances directed to be made to Genl. Miller & Mr. Williams, which will go forward tomorrow by Colo. Presley Nevil to whom a reasonable compensation has been promised.
I expect to be able to forward ninety thousand Dollars by the same conveyance to Fort Cumberland for the pay of the army.
I judge it proper to transmit Copies of papers relating to a heavy requisition from Elliot & Williams on acot. of their Contract for the Army. I understand that this is exclusive of about 40000 Dollars for which Mr. Smiths bills are registered in your Office. If you have it in your power I must request you to advise & instruct me on this subject.
Genl. Knox is expected this Evening.
I have the honor to be with perfect respect   Sir   &c
The Hon A H
